Per Curiam.

After reviewing the record, we agree with the board. We adopt its findings of fact and conclusions of law and indefinitely suspend respondent from the practice of law in Ohio. Furthermore, as a condition for reinstatement, respondent must make full restitution to his clients with interest according to the judgment rate. We tax costs to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents and would disbar.